DETAILED ACTION
Election/Restrictions
Claim 4 is allowable.  Claims 10, 11, 13, 17, 19, 22, and 30-33 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions II, subgroup IIB, IIC, and invention IV, as set forth in the Office action mailed on November 6, 2019, is hereby withdrawn and claims 10, 11, 13, 17, 19, 22, and 30-33 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Zachary A. Higbee on October 7, 2021.

The application has been amended as follows: 

performing the method according to claim 4, wherein calibrating the first pH measuring device comprises configuring the first pH measuring device to output the same pH value like the second pH value computed as a function of the first CO2 concentration; 
transferring the tank-external, offline pH measuring device into a calibration box comprising the same type of medium as the first tank; and 
calibrating the tank-external, offline pH measuring device using the calibration box as the tank comprising the tank-external, offline pH measuring device to be calibrated, thereby using the calibration box as a container whose CO2 offgas sensor is used for measuring a tank-external CO2 concentration and using the same function for computing a hypothetical tank-external pH value as used for computing the second pH value for calibrating the first pH measuring device; 
after having calibrated the first pH measuring device and the tank-external pH measuring device: 
measuring, by the first pH measuring device, a first current pH value of the medium in the first tank, the first current pH value being an online-measurement value; 

positioning the tank-external pH measuring device such that it is at least partially surrounded with the medium in the sample container; 
measuring, by the tank-external pH measuring device, a second current pH value of the medium in the sample container, the second current pH value being an offline-measurement value; 
in case the first and the second current pH values differ by more than a threshold, determining that the sampling process caused a[[n]] pH offset effect, and optionally determining the strength of the offset effect as the difference of the first and second current pH value.  

13.      (Currently Amended) The method of claim 11, the first pH measuring device being at least partially surrounded by the medium within the first tank, wherein: 
the first tank lacks means for manually or automatically taking [[a]]the sample of the medium in the first tank; or 
the first tank comprises means for manually or automatically taking the sample of the medium in the first tank, the method further comprising: during a time interval after filling the medium in the first tank and before adding a cell culture to the medium in the first tank, keeping all openings of the sampling means closed.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 13, the limitation “means for manually or automatically taking the sample of the medium” in lines 3, 5 is means-plus-function limitations.  The specification 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
REASONS FOR ALLOWANCE
Claims 4-8, 10-11, 13, 17, 19, 22, 25, 28 and 30-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 4, it is deemed novel and non-obvious over the prior art of record drawn to a method as instantly claimed.  The limitation “measuring a first CO2 concentration and a first pH value, the first CO2 concentration and the first pH value being measured at a first time, the first time being a time when the medium in the first tank is in pH-CO2 equilibrium state with the first gas volume at a predefined 
As a result, claims 10 and 11 (and its subsequent dependent claims 13, 17, and 19) are allowed because they incorporate all the limitations of allowed claim 4.  Claims 22 and its subsequent dependent claims 30-33 are allowed because it is directed to a system comprising a comparison unit configured for measuring a first CO2 concentration and a first pH value, the first CO2 concentration being a CO2 concentration of a first gas volume above a medium in a first tank, the first CO2 concentration and the first pH value being measured at a first time, the first time being a time when the medium in the first tank is in pH-CO2 equilibrium state with the first gas volume at a predefined temperature and a predefined pressure, said equilibrium state being unaffected by the metabolism of any cell culture, the first pH value being a measured value provided by the first pH measuring device operatively coupled to the first tank; computing a second pH value as a function of the first CO2 concentration, the second pH value being the pH value predicted for the same type of medium when said same type of medium is in pH-CO2 equilibrium state with a hypothetical second gas volume above said same type of medium at the predefined temperature and pressure, the second gas volume in said equilibrium having a second CO2 concentration that is identical to the first CO2 concentration, said equilibrium state being unaffected by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795      

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795